Citation Nr: 0607968	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  05-11 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to a service-connected disability.

2.  Entitlement to service connection for a nervous 
condition, to include as secondary to a service-connected 
disability.

3.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The veteran was scheduled for a videoconference Board hearing 
before the undersigned Veterans Law Judge on March 13, 2006; 
but he cancelled his hearing.  Thus, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704 (2005).

The Board notes that, in a September 2005 statement, the 
veteran submitted a request for service connection for 
bilateral peripheral neuropathy of the upper and lower 
extremities, impotence, and retinopathy secondary to his 
service-connected diabetes and headaches secondary to his 
service-connected hypertension and entitlement to special 
monthly compensation for loss of use of a creative organ 
(impotency).  These issues are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran, 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
were awarded for the claimed disabilities or an effective 
date, if a nonservice-connected pension was awarded, on 
appeal.  On remand, VA must do so.

In a statement received on March 13, 2006, the veteran's 
representative noted that the appeal was sent to the Board 
without it being sent to him for preparation of a VA Form 
646.  Moreover, the Board notes that the February 2006 
supplemental statement of the case (SSOC), only pertained to 
two of the three issues listed above, it did not consider the 
effect of evidence received after the March 2005 statement of 
the case on the veteran's nonservice-connected pension claim.  
On remand, another SSOC should be issued, after which the 
veteran's representative should be given an opportunity to 
submit further argument in support of the veteran's claims.  
38 C.F.R. § 20.600 (2005).

Accordingly, the case is remanded for the following actions:

1.  The VA must review the entire file 
and ensure for the issues remaining 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, and an effective date, if 
nonservice-connected pension is granted, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  After completion of 1 above, VA 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case with 
regard to the issues on appeal and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  In particular, VA should 
solicit, and document its efforts to 
obtain a VA Form 646, or equivalent, from 
the appellant's representative prior to 
recertifying the appeal to the Board.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of the 
law.  No action by the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in his case, pending completion of the above.   The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


